NUMBER 13-10-00564-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


QUALITY POWDER COATING
MANAGEMENT, L.L.C., QUALITY POWDER
COATING I, L.L.C., AND THE ESTATE
OF ROLAND SCHURRER, DECEASED,                                             Appellant,

                                          v.

MUSE LIMITED, INC.,                                                        Appellee.


                   On appeal from the 445th District Court
                        of Cameron County, Texas.


                         MEMORANDUM OPINION
                  Before Justices Garza, Benavides, and Vela
                      Memorandum Opinion Per Curiam

      This case is before the Court on a joint motion to remand pursuant to settlement.

The parties have reached an agreement with regard to the disposition of the matters

currently on appeal. Pursuant to agreement, the parties request this Court to set aside
the trial court’s judgment dated June 28, 2010, without regard to the merits, and remand

the case to the trial court for rendition of judgment in accordance with the parties’

settlement agreement.

       The joint motion to remand is GRANTED. Accordingly, we set aside the trial

court=s judgment without regard to the merits, and REMAND this case to the trial court for

rendition of judgment in accordance with the parties= agreement. See TEX. R. APP. P.

42.1(a)(2)(B). Any pending motions are dismissed as moot. Costs will be taxed against

appellants. See TEX. R. APP. P. 42.1(d) ("Absent agreement of the parties, the court will

tax costs against the appellant.").



                                                              PER CURIAM

Delivered and filed the
20th day of January, 2011.




                                            2